Taylor, C. J.
An endorser undertakes to pay a note only in the event ol the maker’s not paying it, and, there fore, when the endorser receives the note he undertakes to apply to the maker; and il after it becomes payable, he is guilty of neglect and the maker becomes inoslvent, he loses his recourse against the endorser. Notice is necessary to the endorser, because he is liable only _ in a secondary degree, and after everv thing has been done by the endorser which he engaged to do. It is not, therefore, enough that the endorser should be apprised of the default of the maker, but he should be distinctly notified that the holder looked to him for payment: for notice of non-payment might be accompanied with circumstances, showing that the endorser had, by his neglect, discharged the endorser. The notice in this case was of no more effect than if it had been given by a third person, because the Constable was not authorized to give it. The insol* vency of the maker creates no difference, and the Law *72of the case fomrs its justice, where the reciprocal en-^ gagement of parties stimulates that something is to be done before a right of recovery can exist.
New Trial.